Exhibit 99.1 COPsync Announces Preliminary Fourth Quarter and Year-End Results for Fiscal 2011 Annual Service Fee Revenue Expected to Increase 218% DALLAS, TEXAS, April 17, 2012 (BUSINESS WIRE) –COPsync, Inc. (OTCQB: COYN), which operates the nation’s largest law enforcement real-time, in-car information sharing, communication and data interoperability network, announces preliminary unaudited financial results for the fourth quarter and fiscal year ended December 31, 2011. Fourth Quarter Financial Highlights · The Company expects to report record fourth quarter total revenue from continuing operations of $853,000, an increase of 7%, year-over-year · The Company expects record fourth quarter service fee revenue of $538,000, an increase of268% year-over-year · Fourth quarter 2011 GAAP net loss is expected to be $0.01 per share, compared to fourth quarter 2010 GAAP net loss of $0.01 per share Full-Year 2011 Financial Highlights · The Company expects to report record full-year revenue from continuing operations of $2.55 million, compared to $2.41 million in 2010. · The Company expects record full-year service revenue of $1.2 million, an increase of 218% year-over-year · 99 new customer accounts were signed in 2011, versus 55 in the prior year · The Company expects to report record full-year gross margin of 32%, excluding the non-cash effect of an impairment for certain software development costs, an increase of 200% year over year · Full-year GAAP net loss is expected to be $0.02 per share, compared to full-year 2010 GAAP net loss of $0.02 per share “The Company had a robust year, particularly considering the devastating effect of the weak economy on state and local government budgets,” said Ronald A. Woessner, COPsync’s Chief Executive Officer. “Total revenues for 2011, expected to be $2.55 million, were slightly higher than $2.41 million in 2010. We are particularly pleased that the Company’s 2011 service fee revenue is expected to increase by 218% to $1,204,530 versus only $379,314 in 2010.This metric is a key performance indicator of the Company’s future growth prospects since service fee revenue represents user subscription fees that are expected to recur year after year.” “The COPsync information sharing network continues to grow.The Company added 99 new customers in 2011, and 246 agencies located in over 143 of Texas’ 254 counties are using or have contracted to use the COPsync information sharing network, including over 26% of the county sheriff’s offices. The breadth of the network and its unique features and capabilities is beginning to yield consequential, positive law enforcement results, ranging from drug interdictions based on information provided by officers hundreds of miles away, to locating missing children in record time, to safety alerts that have saved officer lives.We are continuing to march toward our objective of building a nationwide network, beginning here in Texas, of law enforcement agencies that share information and communicate among themselves in real-time.” Fourth Quarter and Full-Year 2011 Corporate Financial Summary and Other Operational Metrics $ in Millions, except Q4 Q4 FY per share data Incr/(Decr) FY 2011 FY 2010 Incr/(Decr) Revenue: Hardware, installation andother revenues $ $ $ ) $ $ $ ) Software License/ subscription fee revenues $ Total Revenues $ Total Gross Profit (Loss) $ * $ $ ) $ Total Gross Profit (Loss) % 33
